Citation Nr: 0904921	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-34 214	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1960 to August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in a January 2009 brief the Veteran's 
service representative raised the issues of entitlement to 
service connection for aggravation of diabetes mellitus, 
hypertension, coronary artery disease, congestive heart 
failure, and obesity due to service-connected left below the 
knee amputation and left knee arthritis disabilities.  
Although increased rating issues were also raised, VA records 
show the Veteran is presently receiving the maximum schedular 
ratings for his service-connected left lower extremity 
disabilities.  Therefore, no further action is required on 
these issues.  The Board finds, however, that an additional 
issue of entitlement to an extraschedular rating for the 
service-connected disabilities was raised and that the 
service connection and extraschedular issues are inextricably 
intertwined with the issue of entitlement to TDIU on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims in October 2004.  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  A notice addressing these matters has not 
been provided.  Therefore, the Board finds that appropriate 
action should be taken to ensure adequate VCAA notice as to 
all elements of the claim is provided.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  

In this case, service connection and extraschedular rating 
claims have been raised that are intertwined with the present 
issue on appeal.  The Court has held that a claim that is 
inextricably intertwined with another claim which remains 
undecided and pending before VA must be adjudicated prior to 
a final order on the pending claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1990).  Therefore, the Board finds additional 
action is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an 
additional VCAA notice as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  As the claims for entitlement to 
service connection for entitlement to 
service connection for his diabetes 
mellitus, hypertension, coronary artery 
disease, congestive heart failure, and 
obesity secondary to service-connected 
disabilities and entitlement to an 
extraschedular rating are "inextricably 
intertwined" with the issue on appeal, 
VA must ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied as to 
these matters.  This includes notifying 
the claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  

3.  Copies of all outstanding records of 
treatment received by the Veteran for the 
disabilities at issue should be obtained.

4.  The issues of entitlement to service 
connection for entitlement to service 
connection for his diabetes mellitus, 
hypertension, coronary artery disease, 
congestive heart failure, and obesity 
secondary to service-connected 
disabilities and entitlement to an 
extraschedular rating should be 
adequately developed; appropriate VA 
examinations to address the possible 
relationship between the service-
connected and nonservice-connected 
disabilities and the effect service-
connected disabilities have on the 
Veteran's ability to obtain and retain 
gainful employment should be conducted. 
The issues on appeal again should be 
adjudicated.  The Veteran should be 
notified of any decision and of his 
appellate rights.  If a timely notice of 
disagreement is filed, the Veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




